Citation Nr: 9927444	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  91-42 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for residuals of 
multiple shell fragment wounds of the right foot, with 
retained foreign bodies, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to October 
1945.  This appeal arises from a May 1990 rating decision of 
the Buffalo, New York Regional Office (RO), which denied 
service connection for a back disorder and an increased 
rating for the veteran's residuals of multiple shell fragment 
wounds of the right foot, with retained foreign bodies.  

In March 1996, the Board of Veterans' Appeals (Board) entered 
a decision in this case, denying the veteran's claims for 
entitlement to service connection for a back disorder and an 
increased rating for residuals of multiple shell fragment 
wounds of the right foot, with retained foreign bodies.  The 
Board also denied two other issues--entitlement to increased 
ratings for shell fragment wounds of the left foot and the 
nose--which were withdrawn in July 1997 from further 
appellate consideration.  The veteran appealed the March 1996 
Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In October 1997, the Court issued an order which vacated the 
March 1996 Board decision and remanded the matter to the 
Board for proceedings consistent with the Court order, 
pursuant to 38 U.S.C.A. § 7252(a).  In June 1998, the Board 
remanded the case to the RO for further development.  


REMAND

In the June 1998 remand, the Board directed the RO to afford 
the veteran a VA examination in orthopedics in order to 
determine whether his back disorder was aggravated by his 
service connected foot disabilities and to ascertain the 
current nature and severity of his right foot disability.  
The remand specifically directed that the examiner review the 
entire claims folder prior to conducting the examination.  
The veteran underwent a VA examination in November 1998, but 
in the examination report the examiner noted that "there was 
no information available" for him to review.  Consequently, 
the RO attempted to have the examiner review the claims 
folder and furnish any additional comments as warranted.  
However, in a February 1999 statement, the examiner indicated 
that he had reviewed the "BVA remand" and that the "BVA 
remand" did not change his assessment and conclusions.  As 
noted by the veteran's representative in August 1999, it is 
still not clear whether the VA examiner has reviewed the 
medical and other evidence in the claims folder, as 
requested.  The Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  Therefore, the RO should again attempt to have the 
1998 VA examiner review the claims folder and furnish any 
additional comments as warranted.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for back and right 
foot disabilities since the most recent 
VA examination in November 1998.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's back and right 
foot disabilities since his most recent 
VA examination, which have not already 
been obtained.  All records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the RO should forward the 
claims folder to the VA examiner who 
previously examined the veteran in 
November 1998 for his review and comment.  
The examiner should indicate for the 
record that he has reviewed the claims 
folder, and he should furnish any 
additional comments as to his conclusions 
on the November 1998 examination.  In the 
event that the previous examiner in 
November 1998 either is unavailable or 
believes that another examination is 
necessary, the veteran should be afforded 
another VA examination in orthopedics to 
determine whether his back disorder was 
aggravated by his service connected foot 
disabilities and to ascertain the current 
nature and severity of his right foot 
disability.  The examiner should review 
the entire claims folder prior to the 
examination so that pertinent aspects of 
the veteran's military and medical record 
may be reviewed.  Such tests as the 
examiner deems necessary should be 
performed, to include range of motion 
studies of the right foot.  The examiner 
should also furnish an opinion for the 
record as to whether it is at least as 
likely as not that the veteran's back 
disorder is aggravated by service 
connected foot disabilities.  The 
clinical findings and reasoning which 
form the bases of the opinions should be 
clearly set forth in the examination 
report.  If any requested opinion cannot 
be provided, the examiner must explain 
why.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, and if the decision 
remains adverse to the veteran provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



